DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1, 3, 6, 7, 10-11 each show multiple views of the receptacle labelled under the same Figure reference, which is improper because a drawing should not have several modifications of the invention within one figure for consistency and referencing reasons. According to the MPEP 1606 37 CFR 1.84(u), “(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds the limit of 150 words and “(Fig. 3)” from line 29 should be deleted. 
 Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4 and 9 is objected to because of the following informalities: 
In claim 4 line 3, “which bushing has towards the cover a plug” should read “in which the bushing has towards the cover, a plug”.
In claim 9 line 3, the term “it” should be “the second end section” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation “the anti-rotation section” in line 6 but depends on claim 1. However, claim 1 does not have antecedent basis for this limitation. For examining purposes, claim 4 was understood to be dependent on claim 2 instead of claim 1 since claim 2 provides proper antecedent basis for “an anti-rotation section” in line 3-4. 
Claim 7 recites the limitation “the interior space” in lines 2-3 and “the intermediate connecting element” in lines 5-6. There is no antecedent basis for the limitations. For examining purposes, “the interior space” was understood as “an interior space” and “the intermediate connecting element” as “an intermediate connecting element”.
	Claim 11 recites the limitation “clip element” in line 7 and is dependent on claim 1. However, “clip element” lacks antecedent basis in claim 1. For examining purposes, claim 11 was understood to be dependent on claim 6 instead of claim 1 since claim 6 has proper antecedent basis for “a clip element” in lines 2-3. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (WO000022496). 
Regarding claim 1, Kumar teaches a receptacle (10, Figure 1) for a dental implant (20, abstract) having an implant extension (50, Figure 1), said receptacle comprising: 
- a cover (16, Figure 1) which is formed along a longitudinal axis (see A in annotated Figure below) with a first end section (see annotated Figure 3 below) which is open to the outside in the direction of the longitudinal axis (see Figure 3; the first end has opening 12) and with a second end section (28, Figure 2) which is closed to the outside (see figure 2; see cylindrical plate that closes 28 to the outside), wherein the cover (16) surrounds an interior space (82, Figure 3) which is open to the first end section (see Figure 3) and in which a holder (see annotated Figure 4 below) is arranged along the longitudinal axis (see figure 4), the holder having a channel (42, Figures 3 -5) which is open to the outside along the longitudinal axis (see Figure 3), the channel being formed to partially receive and to hold the implant extension (50) during transport (refer to Figure 5, and page 7 lines 13-15; The channel is configured to hold a screw (50) to which the dental implant (20) attaches); and 
- a bottom receptacle (12, Figure 1) formed tubularly along the longitudinal axis (see Figure 1) with an outer third end section (71, Figure 1) and an opposing fourth end section (70, Figure 1), the third end section (71) being sealed tightly to the outside (see Figure 1), 
- wherein the fourth end section (70) of the bottom receptacle (12) and the first end section (24) of the cover (16) are interconnectable and manually detachable to form a substantially gas and liquid tight space therebetween (page 10 lines 24 – page 11 line 8; The top and bottom receptacles are connected to each other with an interference fit and require application of some force to be unsealed apart, which indicates the presence of a gas seal between them); 
- at least three spring arms (40) are formed (page 7 lines 20-22) and arranged in the cover (16) towards the longitudinal axis in such a way that they are each connected to the cover (16) at an outer first end (see annotated Figure 2 below) along an annular region around the longitudinal axis (see Figure 2) and are equally spaced (see Figure annotated figure 2 below) and resilient radially towards the longitudinal axis with a respective opposing second end (see annotated Fig. 2 below and refer to Figure 7B and Page 7 lines 13-24), 
- wherein the second ends, towards the longitudinal axis, each have a nub (46, Figure 4) formed to engage a groove (see annotated Figure 5 below) formed annularly on the implant extension (50) when the implant extension (50) is in its final position (page 9 line 34 – page 10 line 6 ; The protruding edges 46 are configured to receive the screw (50)); and 
- wherein the spring arms (40) are designed geometrically and so flexible (page 7 lines 15-17) that the nubs (46) are pushed away from the longitudinal axis during insertion of the implant extension (50) and, in the final position, push into the groove with a clamping force perpendicular to the longitudinal axis (page 10 lines 1-6; the protruding edges (46) extend with the arms for the screw to be inserted and a compressive force to grip it in place and create an interference fit).  

    PNG
    media_image1.png
    423
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    648
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    402
    706
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    419
    media_image4.png
    Greyscale


Regarding claim 2, Kumar teaches the receptacle according to claim 1 (see rejection above), wherein the holder is connected to the cover (16) in an irrotationally fixed manner (the device is formed integrally) around the longitudinal axis (see figure 1) and wherein the channel (42) has along the longitudinal axis at least in sections an anti-rotation section (see annotated Figure below) which is designed to form an irrotationally fixed connection (the channel tightens on the screw head and does not rotate) with a splined shaft section of the implant extension (head of the screw) in the final position (see annotated Figure below).  

    PNG
    media_image5.png
    288
    397
    media_image5.png
    Greyscale

Regarding claim 6, Kumar teaches the receptacle according to claim 1 (see rejection above), wherein the at least three spring arms (40) are formed in one piece (page 7 line 24, “the fingers (40) are integrally molded with the carrier”, indicating that they are a single unit) as a clip element (page 9 lines 33-34 and page 10 lines 1-6; according to Dictionary.com, a clip is a device that grips and holds tightly; Kumar teaches that the arms (40) and configured to provide a gripping and holding mechanism) which is formed around the longitudinal axis (see Figure 1), wherein the clip element can be connected to the cover (16) in the direction of the longitudinal axis (see Figure 5) and is then connected to each other in a tension-resistant manner (“the fingers (40) are integrally molded with the carrier”, indicating that the two parts are coupled to each other as one unit, which implies the absence of any tensile forces between the structures).  
Regarding claim 7 (as best understood), Kumar teaches the receptacle according to claim 6 (see rejection above), wherein the cover (16), the holder and the clip element are designed in such a way that in an interior space (34) of the cover (16), the holder is inserted into the cover (16) and then the clip element (40, the gripping fingers) is placed onto the holder and are connected to each other (see Figures 1 and 3; the cover (16), holder portion and the clip (formed by gripping fingers 40) are coupled to each other, even though integrally, the order of the parts is wherein the cover has an interior space that receives the holder and the holder comprises the clip element); and/or 
wherein the clip element (40 gripping fingers) is designed to form a direct connection with the cover (16), the clip element (40) thereby fixing the holder in the cover (16) (integrally formed) along the longitudinal axis (refer to figure 5; the cover is configured connected to the clip element (40 gripping fingers) and further directly connect to a screw portion of the holder (18) and all connections are along the longitudinal axis of the receptacle).  
Regarding claim 8, Kumar teaches the receptacle according to claim 6 (see rejection above), wherein the clip element (40, gripping fingers) is formed from a more flexible material or with a more flexible geometry than the holder (page 9 lines 5-6 “the carrier fingers 30 and/or 40 may be fabricated from a material different than the rest of the carrier” and page 7 lines 16-18; “preferably, the fingers 40 are flexible”).  
Regarding claim 10, Kumar teaches the receptacle according to claim 9 (see rejection above), wherein the channel (42) in the holder for holding the implant extension is designed to be stable and withstands bending in the final position (page 10 lines 10-15; the channel includes a screw cavity with a stabilizing element 44 to serve against unwanted bending during handling, which indicates that one bending moment will be resisted to keep the implant extension (50) in place and further when the implant (20) is unscrewed from the implant extension). 
Regarding claim 11 (as best understood), Kumar teaches the receptacle according to claim 6 (see rejection above), wherein the cover (16) is formed in one piece with a cover wall (36) (36 is part of the carrier 16 see figure 1) which is in direct connection with the clip element (40 gripping fingers) (page 10 lines 31-32 and see Figure 1), and wherein the cover wall (36) extends substantially parallel to the longitudinal axis in a connecting section to the clip element (40, gripping fingers) (see annotated Figure below), in order to guide the clip element when mounted with the cover (16) when inserted therein (as the cover gets inserted into place, the clip element is also guided into place since the whole cover has a designated position), wherein at least 50% the cover wall (36) is exposed on an opposing side to the clip element (see annotated Figure below) in the connecting section in order to be able to expand outwards without striking (the cover wall is designed flex outward to provide a grip which indicates that there is a limit for them to extend without striking (page 7 lines 1-7)).

    PNG
    media_image6.png
    808
    685
    media_image6.png
    Greyscale


Regarding claim 12, Kumar teaches the receptacle according to claim 11 (see rejection above), wherein the connecting section of the cover wall towards the clip element (see annotated Figure below) has a latch or snap connection (38) (see figure 4). Kumar teaches the snap connection (38) is towards the clip element since it moves in the same direction and the fingers when coupled to the bottom receptacle and the snap forms an engagement between the wall and the bottom receptacle (page 7 lines 9-12). 

    PNG
    media_image7.png
    391
    684
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (WO000022496), in view of Ebi et al. (US2004/0180308).
Regarding claim 3, Kumar teaches the receptacle according to claim 2 (see rejection above), but is silent to wherein the anti-rotation section of the holder has greater torsional stability to hold the implant anti-rotation section than is necessary to break off the implant away from the implant extension by rotational movement around the longitudinal axis; and/or 
wherein the torsional stability between the anti-rotation section or splined hub section of the holder and the implant anti-rotation section or splined shaft section of the implant extension is greater than 25 Ncm or greater than 20 Ncm.
	Ebi et al. teaches an extension piece (2) in the same field of endeavor for attaching to a dental implant (Ebi, abstract) to aid the dental implant during taking impressions (Ebi, [0001]). Ebi teaches that the implant extension piece requires a torque of 35 Ncm to be fully secured to the implant (Ebi, [0039] lines 13-15). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to choose a torsional stability value of 35 Ncm between the implant and implant extension, as taught by Ebi et al., because it would provide the established necessary torque to maintain the two parts together and ensure stability during loading/unloading the implant onto the device or during handling the device. 

Claims 4-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kumar (WO000022496), in view of Bammerlin et al. (US7694812B2).
Regarding claim 4 (as best understood), modified Kumar teaches the receptacle according to claim 2 (see rejection above). However, Kumar is silent to wherein the holder is formed as a bushing separate from the cover (16), in which the bushing has towards the cover (16), a plug connection, which can be pushed into one another with the cover (16) along the longitudinal axis and thereby forms a rotationally fixed connection, wherein the torsional stability of the plug connection is greater than the torsional stability of the connection between the anti-rotation section or splined hub section of the holder and the implant anti-rotation section or splined shaft section of the implant extension (64).  
Bammerlin et al. teaches an implant carrier (20) in the same field of endeavor of external container for holding a dental implant releasably (Bammerlin, abstract). Bammerlin teaches the implant carrier (20) has an implant holder (19, Fig. 1) that is secured to a holding element (32) of the carrier (20) using a cylindrical foot (17), similar to a bushing (Bammerlin, Col. 2 lines 66-67 – Col. 3 lines 1-4). The holding portion also includes a support ring (33) that retains the implant holder (19) to the holding element (32) of the carrier (20) (Col. 3 lines 2-4) as shown in Figure 1 of Bammerlin to fix the holding element in place (Col. 2 lines 66-67). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the holder of Kumar to be formed as a bushing with a connection that can connect the holder screw portion (18) to the cover, as taught by Bammerlin, because it would provide a mechanism that would both ensure the implant holding portion is connected to the rest of the cover and also allow removably detaching the holder from the rest of the carrier which may be beneficial when trying to maintain sterility of the device.  
	It is obvious to one with ordinary skill in the art that the connection between the holder and the cover should have greater torsional stability than the connection between the implant and the holder because the implant has to be more easily removable from the holder since it will be detached more often than the holder and cover will be. 
Regarding claim 5, modified Kumar in view of Bammerlin teaches the receptacle according to claim 4 (see rejection above), wherein the plug connection (Bammerlin, 33) between the holder (18) and the cover (16) comprises a separate intermediate connection element (see annotated figure 1 of Bammerlin below) which is formed along the longitudinal axis in such a way that (see annotated Figure), when the two are plugged together along the longitudinal axis, a rotationally fixed connection to the holder is formed at one end section and a rotationally fixed connection to the cover (16) is formed at an opposing end section (see annotated figure 1).  
Modified Kumar in view of Bammerlin teaches the ring has an intermediate connection element that forms a connection from the top of the ring with the carrier and a connection from the bottom with the holder along a longitudinal axis. 

    PNG
    media_image8.png
    358
    419
    media_image8.png
    Greyscale


Regarding claim 9, Kumar teaches the receptacle according to claim 1 (see rejection above), wherein the second end section (28) but is silent to the second end section has a non-circular grip surface on the outside, so that the cover (16) can be manually held and rotated on it in a non-slip manner in order to allow to release it from the bottom receptacle.  
Bammerlin et al. teaches an implant carrier (20) in the same field of endeavor of external container for holding a dental implant releasably (Bammerlin, abstract). Bammerlin teaches the implant carrier (20) has an implant holder (19, Fig. 1) that is secured to a holding element (32) of the carrier (20) and a lid (50) that closes the cylindrical body portion (10). Bammerlin teaches the lid is provided with a truncated cone-like element (74) that protrudes into the cylindrical body portion and has annular means (73) for fixing the implant carrier (20) into place to fix it releasably into place in a stable position (Bammerlin, abstract). The lid has a chamfered end surface (51) with structures that make it suited for positive engagement and stabilizing of the sleeve (43) (Col. 4 lines 10-20).  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the second surface of the cover of Kumar to have a noncircular shape as taught by Bammerlin because it would create surfaces that enhance the grip and stability between the cover and the bottom receptacle. 

    PNG
    media_image9.png
    567
    704
    media_image9.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772